378 F.2d 372
UNITED STATES of America ex rel. Carmen GASPERO, Appellant,v.COMMONWEALTH OF PENNSYLVANIA.
No. 16269.
United States Court of Appeals Third Circuit.
Argued March 23, 1967.Decided April 6, 1967, Rehearing Denied May 1, 1967.

Neil Leibman, Philadelphia, Pa., for appellant.
Charles A. Hadda, Asst. Dist. Atty., Philadelphia, Pa.  (Alan J. Davis, Asst. Dist. Atty., Chief Appeals Division, Arlen Specter, Dist. Atty., Philadelphia, Pa., on the brief), for appellee.
Before STALEY, Chief Judge, and KALODNER and SMITH, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
On review of the record we find no error.  The Order of the District Court denying the petition for writ of habeas corpus will be affirmed for the reasons so well stated by Judge Van Dusen in his Memorandum and Order Sur Petition for Writ of Habeas Corpus.  267 F.Supp. 316.